Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3, and 22 recite the term "substantially" which is a relative term which renders the claims indefinite.  The term is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 8 recites the limitation “both” and there is insufficient antecedent support for the limitation.  
Claim 23 recites “the vertical wall” and “the side” and there is insufficient antecedent support for the limitations. 
Claim 24 recites “the ultrasonic weld” and there is insufficient antecedent support for the limitation. 
Claims 2-24 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Soto-Burt, et al. (US 2010/0024156, “De Soto-Burt”), of record.  

Regarding claim 1, De Soto-Burt discloses a replacement head (Figs 1-3), comprising: 
a plastic tray that includes a dust chamber 20, 30 ([0024], plastic, claim 16) defining a top opening bounded by a sealing surface (upper surface of dust chamber seals filter, [0056]), the dust chamber also having a bottom wall (Fig 3A, two lower walls), a front wall (Fig 3A, sloped front wall), a rear wall, a left wall and a right wall (Fig 3A), the bottom wall of the dust chamber defining an exterior bottom surface (Fig 3A); 
an opening that extends through at least one of the walls into the dust chamber (Fig 3A, front wall defines opening); 
a pad 42 having at least one layer of material, the pad defining a first (upper) surface and a second (lower) surface, the first surface being connected to bottom wall of the plastic tray and the second surface generally facing away from the first surface (Figs 2-3, [0041], [0047-51]); and 
a filter 44 connected to the plastic tray such that the filter substantially covers the top opening (Figs 2-3, [00454-56]); 
wherein the plastic tray includes a front guard portion that integrally formed with the plastic tray and has a bottom surface that has a lowest point that is closer to the second surface of the pad than the sealing surface (Figs 1-3, front guard portion defined by front nose portion in front of bottom surface 24, particularly Figs 1A-B).

Regarding claims 2-8, De Soto-Burt discloses the limitations of claim 1, as described above, and further discloses:
wherein at least one portion of the front guard portion has a cross-sectional shape that is generally triangular wherein substantially all of the front guard portion has a cross-sectional shape that is generally triangular (Fig 1A, the front guard defines a generally triangular cross-section along it’s length across a width of the device), 
wherein the front guard portion defines at least one interior space located below the sealing surface and adjacent the dust chamber (Figs 1A-B, front guard portion defines space to its rear that is below the sealing surface and adjacent the dust chamber, i.e. interior space defined by space between guard portion and duct chamber, interior to the device), 
wherein at least a portion of the sealing surface extends between the front guard portion and the top opening (front portion of sealing surface), 
wherein the front guard portion extends in front of at least a portion of the opening (Figs 1A-B), 
wherein the front guard portion extends to a position outside one side of the opening (to the front of the opening), and 
wherein the front guard portion extends to a position outside of both [two] sides of the opening (front guard portion extends to positions in front of, and to either side of the opening).

Regarding claims 9-12, De Soto-Burt discloses the limitations of claim 1, as described above, and further discloses the front guard portion defines three castellations as shown in the annotated Figure 1B, below.  

     
    PNG
    media_image1.png
    443
    741
    media_image1.png
    Greyscale

Regarding claims 13-18, De Soto-Burt discloses the limitations of claim 1, as described above, and further discloses 
wherein the front guard portion is integrally formed with the dust chamber (Figs 1A-B), 
wherein the front guard portion includes at least one hole that extends through the front guard portion (blind hole at top of guard portion that receives upper portion 51 defines a hole that extends partially thought the front guard, see also Fig 5), 
wherein the front guard portion is located forward of the entire pad (Figs 1A-B, see also Fig 4), 
wherein the front guard portion is located forward of the entire filter (Figs 1A-B, see also Fig 4), 
wherein the front guard portion is located forward of the dust chamber (Figs 1A-B, see also Fig 4), and 
wherein a front suction chamber is located between the front guard portion and the dust chamber (arcuate pathway into rectangular space defines front suction chamber, Fig 3A).

Regarding claims 22-23, De Soto-Burt discloses the limitations of claim 1, as described above, and further discloses wherein the front guard portion defines an interior space (interior space defined by space between guard portion and duct chamber, interior to the device) that includes a wall that is least partially substantially vertical (wall at rear of interior space, or front exterior of dust chamber would define a vertical space when manipulated by a user), and wherein the vertical wall is located on the side of the interior space that is closest to the dust chamber (as described).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over De Soto-Burt, as applied to claim 1, and further in view of Policicchio, et al. (US 6,979,371, “Policicchio”), of record.  
  
Regarding claims 19-21, De Soto-Burt discloses the limitations of claim 1, as described above, but does not explicitly disclose wherein the pad includes at least a first and a second layer, the first and second layers of the pad being ultrasonically welded together, where the ultrasonic weld is generally continuous along at least one edge of the pad or that at least one edge of the pad has at least two localized weld locations that are spaced apart from one another.  
Policicchio also teaches a cleaning device comprising a head configured to receive cleaning pads, and further teaches the pad defines layers that are ultrasonically bonded around a perimeter of across the pad area layers “provide integrity to avoid shearing of the discrete pad layers during use.” Col 19, para 2.  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate the multiple ultrasonically welded layers taught by Policicchio to provide a cleaning pad that was more robust having increased integrity that would avoid shearing, as taught by Policicchio.  Welds that were dispose d around a perimeter would define continuous along at least one pad edge.  The use of ultrasonic spot welds is old and well known and would be obvious to one skilled in the art as a pad welding alternative.  


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over De Soto-Burt, as applied to claim 1, and further in view of Policicchio, et al. (US 6,979,371, “Policicchio”).  

Regarding claim 24, De Soto-Burt discloses the limitations of claim 22, as described above, but does not explicitly disclose wherein the ultrasonic weld is positioned away from the edge of the pad.  As modified by Policicchio, as described in the above rejection so claims 19-21, one of ordinary skill would understand the weld across the pad area would comprise an ultrasonic weld that is positioned away from the edge of the pad, interior to the pad.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,959,584 and over claims 1-24 of U.S. Patent No. 11,452,414.  Although the claims at issue are not identical, they are not patentably distinct from each other because the identified claims in the conflicting patents teach the required limitations of the instant claims.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723